Citation Nr: 1450735	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to December 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He also perfected an appeal to the Board for service connection for posttraumatic stress disorder (PTSD), prostate calcification, and a skin condition.  However, in May 2013, prior to his case being certified to the Board, he withdrew his appeal for the prostate calcification and skin condition.  38 C.F.R. § 20.204 (2014).  And in a rating decision since issued in February 2014, the RO granted his claim of entitlement to service connection for PTSD.  Therefore, those claims are no longer before the Board, including regarding the PTSD unless and until he separately appeals the rating and/or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

In April 2014, in support for his remaining claims for bilateral hearing loss and tinnitus, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the proceeding has been associated with his claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days - so until June 22, 2014, to allow him time to obtain and submit supporting evidence, but which inexplicably he has not.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

In any event, these claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends that his bilateral hearing loss and tinnitus were caused by repeated exposure to hazardous noise and consequent injury (i.e., acoustic trauma) during his military service, specifically, loud explosions of mortar, gunfire, and hand grenades while serving in Vietnam.  His DD Form 214 confirms he served in Vietnam, including in combat, and that his military occupational specialty (MOS) was lineman.  Therefore, the Board finds his statements and hearing testimony concerning his noise exposure in service are credible and consistent with his duties and responsibilities in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

He was afforded a VA compensation examination in May 2013 for his claimed bilateral (left and right ear) hearing loss and tinnitus.  The examiner confirmed the Veteran has these alleged conditions, including sufficient hearing loss in each ear to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  But this same examiner also then went on to conclude these conditions were not caused by or a result of military noise exposure, as the Veteran had normal hearing both during his enlistment and separation examinations (so both prior to and after the noise trauma during his service).


In basing his opinion primarily upon the lack of evidence of hearing loss at time of separation, however, the examiner failed to provide a sufficient basis for his negative etiological opinion.  VA laws and regulations do not strictly require 
in-service complaint of, treatment for, or diagnosis of hearing loss or tinnitus in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service - as opposed to other unrelated factors ("intercurrent causes").

Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in[-]service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Thus, service connection for hearing loss may be granted when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.; 38 C.F.R. § 3.303(d).


Additionally, the May 2013 VA examiner did not sufficiently consider the competent reports of the Veteran as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of hearing loss and tinnitus ever since exposure to hazardous noise during combat service in Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).

Consequently, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA compensation examiner that provided the May 2013 opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus for an addendum opinion.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain it from someone else who has the necessary qualifications.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner, whoever designated, is requested to provide further comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral hearing loss and tinnitus are related or attributable to his military service from January 1963 to December 1965, including especially his combat service in Vietnam, or, for sensorineural hearing loss in particular, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial 
post-service year, so by December 1966, to alternatively warrant presuming it was incurred during his service.

When providing this addendum opinion, the examiner must consider that the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam.

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, including specifically the Veteran's April 2014 hearing testimony that his bilateral hearing loss and tinnitus began after exposure to weapons fire in Vietnam and have continued since.

To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself or herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review especially includes considering this remand explaining the deficiencies in the prior opinion.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disability both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Thus, the examiner cannot consider the absence of any earlier treatment for hearing loss and tinnitus as entirely determinative of whether the Veteran's current bilateral hearing loss and tinnitus date back to his service or are otherwise related to or the result of his service.  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss or tinnitus during service or, in the case of sensorineural hearing loss in particular, within the one-year presumptive period after service as one of the reasons or factors for disassociating any current hearing loss and/or tinnitus from service, just that this cannot be the only or sole reason for this conclusion.

If the current examiner concludes that there is no such thing as "delayed-onset" hearing loss, just as the prior May 2013 VA examiner apparently did, then this additional examiner needs to cite to some medical authority for this view - such as the 2005 report of the Institute of Medicine (IOM).

The examiner must discuss the underlying medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



